Matter of Celina S. v Donald S. (2015 NY Slip Op 08126)





Matter of Celina S. v Donald S.


2015 NY Slip Op 08126


Decided on November 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015

Tom, J.P., Saxe, Richter, Gische, JJ.


16131

[*1] In re Celina S., Petitioner-Respondent, —
vDonald S., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
Willkie Farr & Gallagher LLP, New York (Wesley R. Powell of counsel), for respondent.
Karen P. Simmons, The Children's Law Center, Brooklyn (Barbara H. Dildine of counsel), attorney for the child.

Order, Family Court, Bronx County (Paul A. Goetz, J.), entered on or about July 7, 2014, which, after a trial, granted petitioner mother Cilena S.'s petition for sole legal and physical custody of the subject child, denied respondent father's cross petition for custody, and awarded him visitation as provided in the order, unanimously affirmed, without costs.
A sound and substantial basis in the record supports the Family Court's determination, made after a full evidentiary hearing, that the child's best interests are served by awarding sole legal and physical custody to the mother (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; Domestic Relations Law § 70).
The record established that while both parties cared for the child prior to their separation, the mother was the child's primary caretaker. She made all of the childcare arrangements for the child, and she pursued her suspicion that the child suffered from speech delays, despite the father's and the first pediatrician's dismissal of her concerns (see Matter of Virginia C. v Donald C., 114 AD3d 1032, 1034 [3d Dept 2014]). The mother attended to all of the child's medical needs, took him to his doctors' appointments, and enrolled him in a school that provided the requisite speech therapy (see Sendor v Sendor, 93 AD3d 586, 587 [1st Dept 2012]), whereas the father had no involvement in the child's education.
The mother provided the more stable home environment for the child (see Matter of Castro v Santiago, 176 AD2d 520 [1st Dept 1991]). In contrast, the father has a history of aggressive behavior and excessive alcohol consumption, including two convictions of driving under the influence. He is unwilling to address his mental health issues, which affect his ability to provide a stable home environment for the child.
The evidence also established that the mother is more likely to foster a continued relationship with the child and the father (see Matter of Matthew W. v Meagan R., 68 AD3d 468 [1st Dept 2009]; Matter of James Joseph M. v Rosana R., 32 AD3d 725, 726 [1st Dept 2006], lv denied 7 NY3d 717 [2006]), given her appreciation of the importance of the child having a [*2]relationship with his father, and her acknowledgment of the child's strong relationship with the father's extended family.
We have considered the father's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 12, 2015
CLERK